           Case 2:17-cv-01404-JAK-MRW Document 41 Filed 10/02/18 Page 1 of 3 Page ID #:307



                  1 IRVING MEYER, ESQ. (SBN 109619)
                    225 Santa Monica Boulevard, Suite 700
                  2 Santa Monica, CA 90401
                    Telephone: (213) 200-8503
                  3 Facsimile: (310) 860-0771
                    irvnosh@cs.com
                  4
                    Attorney for Respondent, Roger Pickett
                  5
                    JONATHAN M. TURNER (SBN 102579)
                  6 jmt@msk.com
                    ERICA C. PARKS (SBN 273893)
                  7 ecp@msk.com
                    MITCHELL SILBERBERG & KNUPP LLP
                  8 11377 West Olympic Boulevard
                    Los Angeles, CA 90064-1683
                  9 Telephone: (310) 312-2000
                    Facsimile: (310) 312-3100
                 10
                    Attorneys for Petitioners
                 11 NBCUniversal Media, LLC,
                 12 Universal City Studios, LLC, and
                    Mark Higginbotham
                 13
                 14                     UNITED STATES DISTRICT COURT
                 15                    CENTRAL DISTRICT OF CALIFORNIA
                 16                              WESTERN DIVISION
                 17                  FIRST STREET FEDERAL COURTHOUSE
                 18
                 19 NBCUNIVERSAL MEDIA, LLC,                  CASE NO.: 2:17-cv-1404
                    UNIVERSAL CITY STUDIOS, LLC,
                 20 AND MARK HIGGINBOTHAM,                    Judge: Hon. John A. Kronstadt
                 21            Plaintiffs/Petitioners,        JOINT STATUS REPORT
                 22       v.
                                                              Loc:       Courtroom 10B
                 23 ROGER PICKETT, an individual
                 24            Defendant/Respondent.
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
B394373.1/47009-00009
                                                   JOINT STATUS REPORT
           Case 2:17-cv-01404-JAK-MRW Document 41 Filed 10/02/18 Page 2 of 3 Page ID #:308



                  1         Pursuant to the Court’s Order Re: Further Status Report, dated June 7, 2018,
                  2 Petitioners NBCUniversal Media, LLC, Universal City Studios, LLC, and Mark
                  3 Higginbotham (“Petitioners”) and Respondent Roger Pickett (“Respondent”)
                  4 hereby submit the following joint status report:
                  5         1.    To date, Respondent has not commenced arbitration of his claims
                  6 filed in the Los Angeles Superior Court on October 28, 2016, Pickett v. Universal
                  7 City Studios, LLC, et. al, Case No. BC638593.
                  8         2.    On July 27, 2017, Respondent filed A Notice of Appeal with the
                  9 United States Court of Appeals for the Ninth Circuit, thereby commencing
                 10 Appellate Case No. 17-56077.
                 11         3.    On November 30, 2017, the Parties participated in a Circuit Mediation
                 12 with Mediator Kay Suk but were unable to resolve the matter;
                 13         4.    The parties completed briefing in the Appellate Case on March 22,
                 14 2018.
                 15         5.    On September 23, 2018, the Ninth Circuit set oral argument in the
                 16 Appellate Case for December 7, 2018.
                 17
                 18
                 19 DATED: October 2, 2018                IRVING MEYER, ESQ.
                 20                                       By: /s/ Irving Meyer
                                                               Irving Meyer
                 21                                            Attorney for Respondent
                                                               Roger Pickett
                 22
                 23 DATED: October 2, 2018                JONATHAN M. TURNER
                                                          ERICA C. PARKS
                 24                                       MITCHELL SILBERBERG & KNUPP LLP
                 25                                       By: /s/ Erica C. Parks
                 26                                            Erica C. Parks
                                                               Attorneys for Petitioners
                 27                                            NBCUniversal Media, LLC,
                                                               Universal City Studios, LLC, and
    Mitchell     28                                            Mark Higginbotham
  Silberberg &
   Knupp LLP
                                                              2
B394373.1/47009-00009
                                                    JOINT STATUS REPORT
           Case 2:17-cv-01404-JAK-MRW Document 41 Filed 10/02/18 Page 3 of 3 Page ID #:309



                 1
                 2                              SIGNATURE CERTIFICATION
                 3         Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
                 4 listed, and on whose behalf the filing is submitted, concur in the filing’s content
                 5 and have authorized this filing.
                 6
                 7 DATED: October 2, 2018                  JONATHAN M. TURNER
                                                           ERICA C. PARKS
                 8                                         MITCHELL SILBERBERG & KNUPP LLP
                 9
                 10                                        By: /s/ Erica C. Parks
                 11                                             Erica C. Parks

                 12                                                 Attorneys for Petitioners
                                                                    NBCUniversal Media, LLC,
                 13                                                 Universal City Studios, LLC, and Mark
                                                                    Higginbotham
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                3
B394373.1/47009-00009
                                                      JOINT STATUS REPORT
